Citation Nr: 0841544	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of an overpayment of VA Dependency 
and Indemnity Compensation (DIC) benefits due to fugitive 
felon status in the amount of $30,488.66, to include whether 
the debt is valid.   


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  The appellant is his surviving spouse.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Committee on 
Waivers and Compromises (Committee) located at the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the appellant's request for 
waiver of the collection of an overpayment in the amount of 
$30,488.66 due to the appellant's status as a fugitive felon 
when she received those benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

In May 2003, the appellant was granted DIC benefits, 
effective December 1, 2002, and began receiving monthly DIC 
payments.  In a November 2003 rating decision, the appellant 
was awarded retroactive DIC benefits, effective from 
October 1, 1987.  She was paid a lump sum payment in 
December 2003, for the benefits between October 1987 and 
November 2002.  In March 2004, she was notified that because 
there was an outstanding arrest warrant for her on a felony 
charge, payment of her DIC benefits would be terminated in 
August 2004 and any DIC benefits payments made after 
December 27, 2001, would result in an overpayment of benefits 
that VA would recover from her.  An overpayment in the amount 
of $30,488.66 was thereafter determined, although no copy of 
a notice of debt appears in the claims file.  

In October 2004, the appellant sought relief from recovery of 
the overpayment debt. In addition to seeking a waiver of 
recovery of the overpayment, the appellant challenged the 
validity of the debt.  In her October 2004 request for a 
waiver, she claimed that she was not a fugitive felon at the 
time she received her VA benefits.  A fugitive felon is a 
person who is a fugitive by reason of (A) fleeing to avoid 
prosecution or custody or confinement after conviction for an 
offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees; or (b) violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law.  38 C.F.R. § 3.665(n).  

The veteran has argued that for three reasons she should not 
be considered a person who was fleeing to avoid custody.  
First, she was unaware of the outstanding arrest warrant and 
when VA informed her about it, she telephoned the State to 
find out the details, leaving her telephone number with 
someone to call her back about the warrant.  She argues that 
such actions are not taken by someone trying to flee 
prosecution.  Second, she pointed out that she was living 
openly at her address, with a valid drivers' license and 
motor vehicle registration, which would not have been issued 
had she had an outstanding warrant.  Third, she submitted a 
letter from IRS that showed that she had been working with 
IRS and the Department of Corrections to resolve a tax lien 
situation relating to her time of imprisonment in 1992.  She 
argued that her working with government law enforcement shows 
that she was not trying to avoid law enforcement.  Since she 
was in contact with government authorities and not taking 
steps to avoid prosecution, she argued that she is not 
"fleeing" the authorities.  In addition, in her July 2006 
letter to VA, she stated that she disagreed as to the amount 
of the debt because she could not understand how it was 
calculated.  

In its January 2005 decision and the February 2007 statement 
of the case, the Committee addressed only the issue whether a 
waiver of recovery of the debt was appropriate.  But the 
validity of the debt is the threshold preliminary 
determination that must be met prior to a decision on a 
waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2008).  
Thus, a remand is necessary for a determination whether the 
debt was validly created, including whether the amount was 
properly calculated.    

With respect to the validity of the debt, the evidence in the 
record as to the warrant is not clear.  The computer matching 
information indicates that the warrant involves obstruction 
of justice.  The appellant's attorney wrote to VA in April 
2004 explaining that the veteran had been told that she had 
no further reporting requirements and had not heard anything 
from parole officials.  She only became aware of the 
outstanding warrant as a result of VA's letter.  In 
July 2006, the appellant wrote to VA indicating that the 
issue of the arrest warrant was resolved in September 2004.  
But she provided no information about whether it was 
determined that the warrant was issued in error or was 
resolved in another way.  In addition, in that July 2006 
letter, she indicated that she had been arrested and a 
January 2008 letter from the appellant indicates that she is 
currently in prison.  It is not clear whether her current 
prison term is related to the outstanding warrant.  

In any event, nothing in the claims folder indicates that the 
appellant has ever received an accounting of the calculation 
of the debt.  In this regard, the Board notes that the claims 
folder also does not contain a copy of the notice of the 
debt.  

The October 2004 financial statement from the appellant is 
more than four years old, and her circumstances have since 
changed, so new financial information is needed.  In 
addition, the appellant should be notified that since the 
financial statement in the record reflects that her expenses 
exceeded her income by more than $500 per month in 
October 2004, evidence of how she was meeting those expenses 
might be helpful in substantiating her claim for a waiver.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
includes an accounting of how the debt in 
the amount of $30,488.66, was calculated.  
The letter should also include an 
invitation to provide VA with evidence 
that might shed light on the circumstances 
surrounding the issuance and resolution of 
the arrest warrant at issue; and with 
respect to her October 2004 financial 
statement reflecting that her expenses 
exceeded her income by more than $500 per 
month, an explanation about how those 
expenses were met. 
 
2.   Make arrangements to obtain an 
updated financial status report from the 
appellant.

3.  Make arrangements to verify from 
official government documents whether the 
appellant was a fugitive felon by reason 
of (a) fleeing to avoid prosecution or 
custody or confinement after conviction 
for an offense, or an attempt to commit an 
offense, which is a felony under the laws 
of the place from which the person flees; 
or (b) violating a condition of probation 
or parole imposed for commission of a 
felony under Federal or State law.  

4.  Make arrangements to obtain a copy of 
the notice of overpayment and associate it 
with the claims folder. 

5.  Finally, readjudicate the issues of 
(a) whether the debt was validly created 
and (b) whether waiver of recovery of the 
debt is appropriate.  If the decision is 
adverse to the appellant, issue a 
supplemental statement of the case.  After 
the appellant has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

